UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,
                                                                    1:19-CV-9065 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 NYPD, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this frivolous action. By order dated November 21,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”). The Court dismisses this action for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that a
“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998) (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                            DISCUSSION

        Because of Plaintiff’s history of filing frivolous and vexatious actions, by order dated

November 7, 2019, the Court barred Plaintiff from filing future civil actions IFP in this Court

without first obtaining from the Court leave to file. See Frost v. New York City (HRA), 1:19-CV-

8936, 6 (S.D.N.Y. Nov. 7, 2019). Although the filing bar does not apply to this action, which was

filed before the filing bar was issued, this action is not a departure from Plaintiff’s pattern of

frivolous and vexatious filings.

        Plaintiff alleges that “[m]y baby girl is dead. She has been tranquilized a few days now. A

month ago I was shown and heard how it was going down. Jesus said ‘lil indian rock’ has already

arrived to deliver.’” (ECF 2, p. 5.) She also alleges that

        I was frustrated because all I was hearing was dangling/jingling keys and then
        they walk away with the key after processing. They did not deliver babies on keys
        only money they came and took. Sex was not discussed but wow, it was staring
        you/me in the face. My nonsexual activities with them made them retaliate more
        so. An African man said “he lived alone in the Bronx and had 2 wives in another
        country.”
(ECF 2, p. 6.)

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which she

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore dismisses

this action as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).




                                                   2
       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to electronic service of Court documents. (ECF 3.)

       Plaintiff’s action is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    November 26, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
